MOUTON, J.
The defendant School Board of Tangipahoa, passed a resolution, August 8, 1928, authorizing children from the second and fourth wards of that parish to attend school at Sunny Hill, Washington parish; and, for the cost of their tuition appropriated a sum not to exceed $18,000.00 to be paid to the School Board of Washington Parish..
*179Plaintiffs applied to the District Court of Tangipahoa for a rule commanding the defendant board to show cause why a restraining order should not issue prohibiting permits to the children of Tangipahoa to attend school at Sunny Hill, Washington Parish, and the paying of any money to the School Board of Washington from the funds which had been set aside by defendant Board for the" tuition of the children that might attend the Sunny Hill school. Plaintiffs prayed that the rule, after hearing, be made absolute. The injunction was refused by the District Court.
Plaintiffs apply to this Court for writs of certiorari, prohibition and for a mandamus to compel the District Judge to issue an injunction prohibiting defendant Board from applying the funds appropriated by it for the purpose hereinabove stated.
In their petition plaintiffs allege that they have no right to a suspensive appeal, and that the only remedy remaining to them is through the writs for which they pray. This allegation precludes the possibility of plaintiffs seeking any relief by either a suspensive or devolutive appeal. It is only in aid of our appellate jurisdiction that we can issue writs of prohibition, certiorari or mandamus, Ricobono vs. Kearney, 164 La. 844, 114 So. 707. As it appears from the allegation of the petition above referred to, that no appeal is asked for, or will be asked, we have no jurisdiction authorizing us to issue the writs.
In T. Hoffman-Olsen, Inc., vs. Northern Lbr. Mfg. Co., 160 La. 839, 107 So. 593, the Court on page 848 of the decision, in referring to the judgment below refusing the injunction, said:
“That no suspensive appeal would lie from such a judgment, even if it would afford the relief sought, but that a devolutive appeal only, would be taken.”
The Court then says:
“As relates to a devolutive appeal, it is obvious that it would not afford adequate relief.”
This is precisely the situation here. In the case above quoted, the Court then concludes on this subject by saying:
“Therefore if any relief is to be given, it must be given under our supervisory jurisdiction.”
This Court having no supervisory jurisdiction cannot grant the relief demanded. The application for the writ is denied.